COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
2-05-429-CR
 
 
TED WILLIAM REEMTSMA                                                    APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
           FROM
THE 372ND DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




Ted William Reemtsma appeals
the trial court=s judgment
revoking his community supervision for felony driving while intoxicated.  In a single issue, appellant complains that
the trial court erred by ordering him to pay a $1000 fine as a condition of
parole.  The State concedes that the
trial court was without authority to order repayment of a fine as a condition
of parole.[2]
     Accordingly, we sustain appellant=s issue and modify the trial court=s judgment to omit the provision in the judgment requiring appellant
to pay a $1000 fine as a condition of parole.[3]  We affirm the trial court=s judgment as modified.[4]
PER CURIAM
PANEL
F:    CAYCE, C.J.; WALKER and MCCOY, JJ.
 
DO
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  August 10, 2006
 




[1]See Tex. R. App. P. 47.4.


[2]See
Slaughter v. State, Nos. 02-04-00050-CR, 02-04-00051-CR, 2005 WL
183142, at *1 (Tex. App.CFort
Worth Jan. 27, 2005, no pet.) (mem. op.) (not designated for publication); Green
v. State, Nos. 02-03-00377-CR, 02-03-00397-CR, 2005 WL 78326, at *4 (Tex.
App.CFort
Worth Jan. 13, 2005, no pet.) (mem. op.) (not designated for publication) (both
holding same).


[3]Belt
v. State, 127 S.W.3d 277, 281 (Tex. App.CFort
Worth 2004, no pet.); Green, 2005 WL 78326, at *4.


[4]See Tex. R. App. P. 43.2(b).